Electronically Filed
                                                        Supreme Court
                                                        SCWC-30390
                                                        18-OCT-2013
                                                        10:51 AM



                            SCWC-30390

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

   JERRICO LINDSEY, aka Rick, Petitioner/Defendant-Appellant,

                                and

  REGINALD PETTWAY and MELISSA ORDONEZ, Respondents/Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30390; CR. NO. 08-1-0643)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., with
                Acoba, J., dissenting separately)

          Petitioner/Defendant-Appellant Jerrico Lindsey’s

application for writ of certiorari filed on September 3, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, October 18, 2013.

Gary Victor Dubin,              /s/ Mark E. Recktenwald
Frederick J. Arensmeyer,
and Zeina Jafar                 /s/ Paula A. Nakayama
for petitioner
                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack